UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 18, 2017 (July 12, 2017) Amerinac Holding Corp. (Exact name of registrant as specified in its charter) Commission file number 000-30185 Delaware 20-4763096 (State or other jurisdictionof incorporation) (I.R.S. EmployerIdentification No.) 6002 Groveport Road Groveport, OH (Address of principalexecutive offices) (Zip Code) Registrant’s telephone number, including area code: (614) 836-1050 Precision Aerospace Components, Inc. 351 Camer Drive
